COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 EL PASO INDEPENDENT SCHOOL                                      No. 08-08-00073-CV
 DISTRICT,                                       §
                                                                       Appeal from
                        Appellant,               §
                                                                   34th District Court
 v.                                              §
                                                               of El Paso County, Texas
 ANGELICA CABRALEZ,                              §
                                                                     (TC # 2005-3578)
                        Appellee.                §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant represents to the Court that the parties have settled all of the

claims and causes of action pending in the lawsuit below and have agreed to dismiss the appeal.

Appellant’s motion complies with the requirements of Rule 42.1(a)(2).

       We have considered the cause on the motion and conclude that the motion should be granted.

We therefore dismiss the appeal. As the motion does not indicate the parties have agreed otherwise,

costs will be taxed against Appellant. See TEX .R.APP .P. 42.1(d).


February 5, 2009
                                                      ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating
Carr, J., not participating